Citation Nr: 1233256	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right shoulder strain with instability, from February 1, 2007.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeals are now under the jurisdiction of the St. Petersburg, Florida RO.

The Veteran and his mother appeared and testified at a personal hearing in July 2012 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in January 2010 and March 2011.  The Board addressed the Veteran's claim for an increased rating for his right shoulder disability prior to February 1, 2007, and thus this decision singularly addresses the remaining period on appeal.  The Board remanded the claims so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The  issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), entitlement to service connection for Gulf War Syndrome, entitlement to service connection for a fractured right ankle, to include as a due to his flat feet, and entitlement to a lower radicular nerve disorder, to include as secondary to his right shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from February 1, 2007 to August 21, 2007, the Veteran's right shoulder disability was manifested by complaints of pain and frequent dislocation; fibrous union of the humerus and limitation of motion of the right arm to midway between the side and shoulder level, have not been shown.

2.  There is medical evidence showing that the Veteran underwent an additional right shoulder surgery on August 22, 2007, and he required convalescence until January 31, 2008.

3.  From February 1, 2008 onward, the Veteran's right shoulder disability was manifested by complaints of pain and frequent dislocation; fibrous union of the humerus and limitation of motion of the right arm to midway between the side and shoulder level, have not been shown.


CONCLUSIONS OF LAW

1.  For the periods from February 1, 2007 to August 21, 2007, the criteria for a rating in excess of 30 percent for right shoulder strain with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Codes (DC) 5201, 5202 (2011). 

2.  The criteria for an extension of the temporary total disability rating for convalescence from a December 2005 cervical spine surgery to May 24, 2006 have been met. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.30 (2011). 

2.  For the period from February 1, 2008, the criteria for a rating in excess of 30 percent for right shoulder strain with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Codes (DC) 5201, 5202 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

In this case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

As to VA's duty to assist, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records, and the Veteran submitted statements and private medical evidence on his behalf.  Moreover, specific VA medical examinations pertinent to the issues on appeal were obtained.  While the claims file does not contain the operation report from the August 22, 2007 surgery, the records were requested from the private facility.  The facility provided treatment records, but did not provide the operation report.  As the date of the operation is contained in the treatment reports, and the Veteran's symptoms are outlined in the treatment reports, the lack of the operation report does not affect the ability of the Board to rate the disability.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

At the outset, the Board notes that the Veteran appealed the initial disability rating assigned for his right shoulder disability.  While the Board addressed the staged ratings prior to February 1, 2007, the claims continue to require consideration of the entire time period involved, and contemplate additional staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 

In addition to regulations pertaining to increased-rating claims discussed above, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993). 

For the time period from February 1, 2007, the Veteran's right shoulder disability is currently rated as 30 percent disabling under DC 5202 for other impairment of the humerus.  Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69.  As the Veteran in this case is right-hand dominant, his right shoulder disability affects his "major, dominant side." 

Accordingly, in order to warrant a higher schedular rating for the Veteran's right shoulder disability under DC 5202, the evidence must demonstrate fibrous union of the humerus.  38 C.F.R. § 4.71a, DC 5202.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71 , Plate I.  Other potentially applicable DCs that provide for separate evaluations include DC 5200 and DC 5201, which address limitation of motion.  DC 5200 applies to ankylosis of the scrapulohumeral articulation.  DC 5201, for a major (dominant) joint, a minimum 20 percent rating is warranted for limitation of motion at the shoulder level (i.e., motion limited to 90 degrees).  A higher 30 percent rating requires motion limited to midway between the side and shoulder level (i.e., motion limited from 45 to 90 degrees).  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating.  DC 5203 addresses impairment of the clavicle or scapula, and does not provide for a rating in excess of 20 percent.

Additionally, a total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1). 

Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2). 

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  

Factual Background and Analysis

On December 1, 2006, the Veteran underwent a right Bankart repair due to right shoulder anterior and posterior instability.   The operation note indicated the Veteran's right arm was to remain in a sling for six weeks.  A VA treatment record from December 19, 2006 noted that the Veteran's portal incisions were healing well and he was instructed to start on physical therapy for passive range of motion for the next four weeks.  After four weeks he was to begin some active and active-assist range of motion.  Based on this surgery, the RO provided a temporary evaluation of 100 percent from December 1, 2006 to January 31, 2006, or two months of convalescence.  

There are no records regarding the Veteran's right shoulder in the claims file or on Virtual VA for the period from December 2006 to April 2007.

In April 2007, the Veteran sought VA treatment for his shoulder, complaining that he had severe pain despite surgery (records in Virtual VA).  His right shoulder caused sleep disturbance, and he could feel crepitance at times.  On examination he had crepitance with range of motion of his right shoulder, and "somewhat of a 'clunk' with abduction and internal rotation."  He had a positive Neer's sign (used to identify possible impingement of the rotator cuff).  The impression was of recurrent dislocation of the joint of shoulder with persistent pain, status post surgery.

During a July 2007 VA examination, which was not directly addressing his right shoulder, the Veteran complained of the inability to wash his hair with his right arm.

On August 22, 2007, the Veteran underwent a right shoulder debridement of labrum, arthroscopic rotator cuff repair, and Bankart repair.  The Veteran provided photos of the surgery; however, a narrative was not provided.  VA attempted to obtain all treatment records from the private facility, and while treatment records were provided, an operation narrative or report was not provided.  A record from August 30, 2007 describes the operation that was preformed.  At that time he was noted to be progressing slowly, with a stable joint, and healing incisions.  In October and November 2007, as well as January 2008 private treatment reports showed he still had healing incisions, and a stable right shoulder joint.  He was noted to begin physical therapy on September 4, 2007, and was still recommended to continue physical therapy to December 4, 2007.  

A September 25, 2007 VA joint examination revealed the Veteran's right arm was still in a sling following in August 22, 2007 surgery.  He was participating in physical therapy three times a week.  He was noted to have a contractor's license but was unable to work due to his recent shoulder surgery.  He did not have any specific prescription for bedrest or incapacitation in the prior 12 months, with the exception of his surgery date.  He was independent in his activities of daily living, but had some difficulty learning to utilize his left hand.  The examiner recommended a follow-up VA examination in four months time, to determine the Veteran's range of motion of his right shoulder.  

While Virtual VA contains treatment records between September 2007 and August 2010, none are pertinent to the claim on appeal.

In August 2010, the Veteran was afforded another VA joint examination.  During the examination, the Veteran stated he stopped working in "2006 or 2007" due to his "attitude."  He denied prescribed bedrest for his right shoulder in the prior 12 months.  He did not report that his right shoulder disability had an effect on his activities of daily living.  He reported constant pain due to his shoulder, and 3 incidents of instability since his 2007 surgery.  As he described his pain as constant, he did not describe flare-ups of symptoms to the examiner.  He reported he was unable to sleep on his right side ,he was unable to throw a ball, and he was unable to reach over his head due to the pain and stiffness in his right shoulder.  It had been over a year and a half since he was treated by an orthopedic physician, and he had not participated in physical therapy in the prior 12 months.  

Range of motion testing reveled forward flexion from zero to 115 degrees,  abduction from zero to 115 degrees, and external and internal rotation from zero to 90 degrees.  His right shoulder range of motion was limited by pain and stiffness.  On physical examination, he did not have deformity, malalignment, drainage, tenderness, edema, spasms, abnormal movement, guarding of movement, fatigue, lack of coordination, weakness, atrophy, or instability.  The examiner noted that repetitive use did not result in further loss of function.  The examiner was unable to determine what, if any, additional loss of function would occur during a flare-up without resort to mere speculation.  Notably, the Veteran did not describe flare-ups of symptoms to the examiner.  The examiner noted the Veteran had mild functional limitations due to right shoulder rotator cuff tear/subluxation, status post debridement of labrum, arthroscopic rotator cuff repair and Bankart repair.

In July 2012, the Veteran and his mother provided testimony regarding his appeal to the undersigned Acting Veterans Law Judge.  The Veteran stated that he had large breaks in his treatment for his right shoulder due to an inability to get appointments at his local VA facilities.  He traveled from Florida to Alabama to get earlier appointments.  He felt that his 2006 surgery did not heal properly because he was not provided with the appropriate follow-up care due to the unavailability of appointments.  He described a constant level of severe pain, which he noted was a 10 out of 10 on the pain scale.  He also testified he was unable to do anything over shoulder height.  He complained of crepitus, dislocation, and the inability to pick things up higher than shoulder height.  He additionally testified he was unable to negotiate stairs and he had fallen due to his disabilities; however, even though the only issue on appeal was the Veteran's right shoulder, it appears he was answering these questions regarding his feet surgeries.  He stated he was prescribed bedrest for 10 days in the prior year due to his shoulder.  He testified he stopped working six months prior to the hearing (roughly January 2012) due to his disabilities.  He additionally provided testimony regarding behavioral or psychiatric problems (domestic violence charges) and his use of a knee-scooter (due to his feet).  He stated his shoulder would dislocate two to three times per week and that he guarded movement of his right shoulder.  

Based on the evidence of record, the Board finds that the Veteran is entitled to 5 months of convalesce following his August 22, 2007 surgery.  Private treatment records noted that his incisions were still healing in January 2008, and the September 2007 VA examiner suggested he would be ready for range of motion testing in four months.  Thus, the Board finds that a temporary 100 percent rating for the Veteran's right shoulder is warranted from the date of his surgery (August 22, 2007) to January 31, 2008.  

For the period from February 1, 2007 to August 21, 2007, the Board notes that there are relatively few treatment records.  Regarding the length of the convalescence period, the VA physician indicated the Veteran needed six weeks to recover.  As there are no medical records to indicate that the convalescence period should have lasted longer than the two months already provided, the Board will not provide additional convalescence.  The April 2007 VA treatment record noted crepitance and pain with motion, as well as subluxation.  During the July 2007 VA examination, the Veteran complained of the inability to raise his right arm high enough to wash his hair.  The Veteran has testified that he is unable to use his arm higher than shoulder level.  The Board finds that the 30 percent rating currently assigned for this period of time is appropriate.  

Additionally, the August 2010 VA examination revealed forward flexion to 115 degrees, even with repeated motions.  He was also noted to not have a deformity of the shoulder upon evaluation.  The Board finds that it is appropriate to continue the 30 percent rating for the Veteran's right shoulder after his convalescence period (from February 1, 2008).  A higher rating is not warranted during either period because the medical and lay evidence of record show that the Veteran does not suffer from ankylosis of the scapulohumeral articulation (DC 5200), his arm is not limited to 25 degrees from his side (DC 5201), and he does not have fibrous unions of the humerus/nonunion of the humerus/loss of the head of his humerus (DC 5203).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board finds the lay evidence presented by the Veteran and his mother to be credible.  He has been consistent in reporting that his right shoulder disability does not allow him to reach his head over his head or beyond shoulder height.  The medical evidence affirms his complaints of crepitance and laxity in his joint.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first element is a finding of whether the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, the Board must make be a comparison between the level of severity and symptomatology of the Veteran's right shoulder disorder with the established criteria found in the rating schedule under 38 C.F.R. § 4.71a , Diagnostic Code 5202.  Id.  

In this case, the Board finds that the first element is not met and the evidence before the VA does not present such an exceptional disability picture that the available schedular evaluations under Diagnostic Codes pertaining to the shoulder are inadequate.  As noted above, the Veteran complains of pain, subluxation, and the inability to lift his arm above shoulder-height.  All of these symptoms are contemplated by the rating criteria, to include 38 C.F.R. § 4.16 which would provide for a compensable rating for painful motion, if the Veteran's disability did not otherwise afford him a compensable rating.  The higher ratings available under the shoulder Diagnostic Code criteria are simply more severe than the symptoms described by the Veteran, and shown in his medical treatment records.  As the Board has found that the first element for an extraschedular inquiry was not met in this case, as the rating formula is adequate to address the Veteran's right shoulder disorder, the Board does not have to address the second element in the inquiry.  The Board does; however, note that the Veteran has reported his is not employable due to his service-connected disorders, and his representative requested consideration of TDIU during the July 2012 hearing.  As such, a claim for entitlement to TDIU is addressed in the remand portion of this decision.

In conclusion, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

A rating in excess of 30 percent for residuals of a right shoulder strain with instability from February 1, 2007 to August 21, 2007, is denied.

A temporary total disability rating under 38 C.F.R. § 4.30 based on a need for convalescence following August 22, 2007 surgery is granted to January 31, 2007, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 30 percent for residuals of a right shoulder strain with instability from February 1, 2008 is denied.


REMAND

On September 14, 2010, the VA Department of Veterans Benefits Administration  (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192." 

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities.  He is currently rated 50 percent for PTSD, 30 percent for his right shoulder disability, 10 percent for tinnitus, 10 percent for right wrist carpal tunnel syndrome, and noncompensable ratings for bilateral pes planus and left ear hearing loss.  In June 2011, the VA sent the Veteran a letter asking him if he was seeking entitlement to TDIU.  While the Veteran did not respond to the June 2011 letter, his representative noted that he is seeking entitlement to TDIU during the July 2012 Board hearing.  Thus the RO/AMC (Appeals Management Center) needs to provide the Veteran with VCAA notice regarding the requirements for TDIU and supply him with a VA Form 21-8940.  Additionally, the Veteran should be provided necessary VA examinations to address whether or not his service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran corrective VCAA notice which includes an explanation of the evidence necessary to establish TDIU, and supply the Veteran with a VA Form 21-8940.

2.  After receiving a completed VA Form 21-8940, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the VA Form 21-8940.

3.  The Veteran should be scheduled for a VA general medical examination to address whether or not his service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations should be provided when appropriate.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


